                    Case 1:20-cr-00080-KWR Document 10 Filed 01/22/20 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable Jerry H. Ritter
                                                         Arraignment
Case Number:              20-80 KWR                   UNITED STATES vs. Martinez
Hearing Date:             1/22/2020                   Time In and Out:                       9:56 am-10:00 am
Courtroom Deputy:         C. Lopez                    Digital Recording:                     Rio Grande
Defendant:                Jodie Martinez              Defendant’s Counsel:                   Mallory Gagn
AUSA:                     Sarah Howard                Pretrial/Probation:                    Sandra Day
Interpreter:
Proceedings
☐     First Appearance by Defendant
☒     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Tuesday, February 11, 2020
                                                                                             Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                          ☐                                            ☐    parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                             16.1(a) within 14 days
☒     Case assigned to: Judge Riggs
☒     Trial will be scheduled by presiding judge                  ☐    Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Parties stipulate to 5day continuance of Detention Hearing; reset for 1/29/2020 @ 9:30 am
